Order entered July 8, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01057-CR

                                    ROY OLIVER, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-18595-V

                                              ORDER
       Before the Court is the State’s July 1, 2019 motion to extend time to file its brief and

motion to file a brief that exceeds the word-count limit. We GRANT the motions and ORDER

the State’s brief received on July 1, 2019 filed as of the date of this order.


                                                        /s/    BILL PEDERSEN, III
                                                               JUSTICE